Citation Nr: 0433616	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  99-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a pulled left leg muscle.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserves from December 
1959 to approximately November 1965, during which time he had 
a period of active duty for training (ADT) from January 9, 
1960 to July 8, 1960, and a period of active duty from 
October 1961 to August 1962.  He thereafter served in the 
Army National Guard from September 1978 to March 1980, with 
an apparent period of ADT from October 28, 1978 to November 
11, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner which requires some explanation.  A May 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for residuals of a 
pulled left leg muscle.  The veteran appealed this decision 
to the Board, and testified before a Veterans Law Judge in 
April 2001.  The Board thereafter remanded the case in June 
2001.

While the case was in remand status, the RO, in a January 
2003 rating decision, denied entitlement to service 
connection for right knee disability, and in a June 2003 
rating decision denied entitlement to service connection for 
diabetes mellitus.  The veteran appealed the January 2003 and 
June 2003 rating decisions to the Board and testified before 
a second Veterans Law Judge in May 2004; at his May 2004 
hearing he also presented testimony concerning his claim to 
reopen the issue of service connection for residuals of a 
pulled left leg muscle.  Additional evidence was received in 
connection with the hearing for which a waiver of initial RO 
consideration was submitted.

Because the law requires that a Veterans Law Judge (member of 
the Board) who conducts a hearing on appeal participate in 
the Board's final determination, see 38 U.S.C.A. § 7107(c) 
(West 2002) and 38 C.F.R. § 20.707 (2003), the appeal of the 
instant issues is being considered by an expanded panel of 
the Board.

The Board lastly notes that service connection for left knee 
disability was denied in an August 2003 rating decision.  
Thereafter, no further communication was received from the 
veteran or his representative expressing a desire for 
appellate review of the August 2003 rating decision.  See 
38 C.F.R. § 20.201 (2003); Gallegos v. Principi, 283 F.3d 
1309 (2002).  The Board consequently concludes that the 
veteran is not seeking appellate review of the August 2003 
rating decision.


FINDINGS OF FACT

1.  A July 1991 rating decision denied entitlement to service 
connection for a pulled leg muscle; the veteran did not 
appeal this decision.

2.  Unappealed November 1991 and January 1992 rating 
decisions confirmed and continued the denial of service 
connection for a pulled leg muscle, and a March 1996 Board 
decision determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
residuals of a pulled leg muscle.

3.  Evidence received since the March 1996 Board decision is 
duplicative or cumulative of evidence previously of record or 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a pulled left leg 
muscle.

4.  The veteran's right knee disability did not originate in 
active service, in any period of active duty for training or 
inactive duty training, or within one year of his discharge 
from active service or any period of active duty for 
training.

5.  The veteran's diabetes mellitus did not originate in 
active service or any period of active duty for training, or 
within one year of his discharge from active service or any 
period of active duty for training; the veteran did not serve 
in Vietnam or in the waters offshore of Vietnam, and was not 
exposed to herbicides in service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of a 
pulled left leg muscle.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  The veteran does not have a right knee disability which 
is the result of disease or injury incurred in or aggravated 
by active duty or any period of active duty for training or 
inactive duty training, nor may the incurrence in service of 
such disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2004).

3.  The veteran does not have diabetes mellitus which is the 
result of disease or injury incurred in or aggravated by 
active duty or any period of active duty for training, nor 
may the incurrence in service of such disability be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in May 1999 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for residuals of a pulled left leg 
muscle.  Rating decisions dated in January 2003 and June 2003 
denied, respectively, entitlement to service connection for 
right knee disability and for diabetes mellitus.  The record 
reflects that the veteran was provided with notice of the May 
1999, January 2003 and June 2003 rating decisions, and was 
provided with statements of the case in September 1999, 
August 2003 and February 2004 which collectively notified him 
of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  In a June 2003 correspondence, the RO advised 
the veteran of the information and evidence necessary to 
substantiate each of his claims, and advised him of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting; the June 2003 
correspondence also advised him to submit any relevant 
evidence in his possession.  Correspondences dated in August 
2001, April 2003 and May 2003 essentially provided the same 
information to the veteran for, respectively, his left leg, 
right knee and diabetes mellitus claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

While the notices provided to the veteran in August 2001 and 
June 2003 were not given prior to the first RO adjudication 
of the claim to reopen the issue of entitlement to service 
connection for residuals of a pulled left leg muscle in May 
1999, the notices were provided by the RO prior to the most 
recent transfer and certification of the veteran's case to 
the Board, and the content of the notices collectively 
complied fully with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been afforded 
numerous opportunities to supplement the record, and the 
record shows that he has availed himself of those 
opportunities.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statements 
of the case, supplemental statements of the case and August 
2001, April 2002, May 2003 and June 2003 correspondences 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the April 2002, May 2003 and June 2003 correspondences 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record includes service medical and personnel records for the 
veteran (including for his periods of service in the Army 
Reserves and Army National Guard); private medical records 
for October 1980 to January 2004 (including from the Baptist 
Medical Center and from Drs. J. Armstrong, J. Carpenter, B. 
Chun, G. Daugherty, J. Finklea, D. Franco, J. Jakes, and D. 
Schwartz); VA treatment records for July 1999 to January 
2004, and records from the Social Security Administration 
(SSA).  

The veteran has argued that his service medical records from 
the Army National Guard are incomplete, and that it was 
during his service in the National Guard that he pulled his 
left leg muscle.  The only records for the veteran from that 
period of service consist of his August 1978 entrance 
examination.  In July 1991 the National Personnel Records 
Center (NPRC) forwarded all service medical records for the 
veteran maintained by that facility.  The record reflects 
that the RO contacted the Alabama National Guard to obtain 
any records for the veteran, and that the referenced agency 
responded in December 1998 by providing all available service 
medical records maintained for the veteran (which consisted 
of the August 1978 entrance examination).  In response to the 
instructions contained in the Board's June 2001 remand, the 
RO thereafter attempted to obtain any sick or morning reports 
for the veteran for his Army National Guard Service, but was 
informed by the Army Reserve Personnel Center (ARPERCEN) in 
October 2002 that no records for the veteran were available; 
the ARPERCEN suggested that VA contact the Alabama National 
Guard to obtain the requested information.  The ARPERCEN also 
indicated that a line of duty determination was not available 
for the veteran.  

The RO advised the veteran in January 2003 of the difficulty 
VA was encountering in obtaining additional service medical 
records, and requested that he submit any such records he had 
in his possession or which he could obtain; he responded in 
April 2003 that he had no additional service records.  The 
record reflects that at his May 2004 hearing the veteran 
indicated that he contacted his Army National Guard unit, but 
learned that the sick call visits he contends he made while 
on ADT (and which form the basis for his claims for service 
connection for residuals of a pulled left leg muscle and 
right knee disability) would not have been recorded in his 
service medical records.  The veteran also indicated that the 
Air Force base at which he claims he was treated for a pulled 
left leg muscle and right knee disorder while serving on ADT 
did not have any records for him.  The Board notes that while 
the veteran maintains that his service medical records for 
1978 may have been destroyed in a fire at the NPRC's St. 
Louis facility, this is clearly not the case, as the 
referenced fire occurred in 1973.

The Board notes in passing that the veteran denies 
participating in any periods of ADT after November 1978 
(which is supported by personnel records on file), and that 
it is consequently far from clear whether his Army National 
Guard records are in fact incomplete.  In any event, as 
described above, the NPRC, ARPERCEN and the Alabama National 
Guard have forwarded all service medical records for the 
veteran available from those facilities, and the veteran has 
indicated that the Air Force base at which he performed ADT 
from October to November 1978 has indicated that no records 
for him are available.  The Board is not aware of any 
alternative source for the veteran's service medical records, 
and finds that any further efforts to obtain service records 
for the veteran would be unavailing. 

The veteran has indicated treatment by Drs. N. Gubin, and B. 
Kumar, as well as Drs. Cohn and Carmen.  The record reflects 
that Dr. N. Gubin's office informed VA in October 1999 that 
the veteran was never treated by her; the veteran was 
informed of this response in a November 1999 supplemental 
statement of the case (SSOC) and in a January 2003 rating 
decision.  The Board notes in passing that statements by a 
Dr. D. Gubin are on file, but that this physician has 
indicated that he no longer has any records pertaining to the 
veteran.  With respect to Dr. Kumar, VA was notified by his 
office in October 1999 that no records for the veteran were 
available; the veteran was advised of this response in a 
November 1999 SSOC and in a January 2003 rating decision.  
The Board notes that a partial summary of Dr. Kumar's records 
was obtained by VA indirectly through records maintained by 
the SSA.  With respect to Dr. Cohn, the veteran himself has 
indicated that any pertinent records from that physician have 
been destroyed.  With respect to Dr. Carmen, the record 
reflects that the veteran has not authorized VA to obtain any 
records from that physician.  See generally, Wood v. 
Derwinski, 1 Vet. App. 190 (1990).

In light of the above, the Board concludes that VA's duty to 
assist the veteran in obtaining records in connection with 
his claims has been fulfilled.

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of his right knee 
disability and diabetes mellitus.  As will be discussed in 
further detail below, however, his service medical records 
are negative for any reference to right knee disability or 
diabetes mellitus and there is no post-service evidence of 
any right knee disability or diabetes mellitus for more than 
a year following the veteran's period of active service and 
his last period of ADT.  While he has submitted lay 
statements from service comrades indicating that he injured a 
leg in service, the statements themselves do not specify 
which leg was injured, and contemporaneous medical records 
(including those covering the period immediately following 
the veteran's release from ADT) are silent for even a single 
mention of right knee complaints.  Consequently, and in the 
absence of medical evidence suggestive of right knee 
disability or diabetes mellitus in service or for more than a 
year thereafter, referral of this case for a VA examination 
or opinion as to whether any current right knee disability or 
diabetes mellitus originated in service would in essence 
place the reviewing physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which links any current right knee disability 
or diabetes mellitus to his period of service would 
necessarily be based solely on any uncorroborated assertions 
by the veteran regarding his medical history.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In short, there is no suggestion, 
except by unsubstantiated allegation, that any right knee 
disorder or diabetes mellitus may be associated with an 
established event, injury or disease in service.  38 C.F.R. § 
3.159(c)(4) (2004).  See Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  Accordingly, the Board finds that 
referral of the case for the purpose of obtaining a medical 
opinion regarding whether any right knee disability or 
diabetes mellitus is etiologically related to service is not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Active service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6 (2004).  

Service incurrence of arthritis or diabetes mellitus during 
wartime service or peacetime service after December 31, 1946, 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  See generally, Biggins v. Derwinski, 
1 Vet. App. 474 (1991).





I.  Residuals of a pulled left leg muscle

The Board initially notes that the VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  See 
38 U.S.C.A. § 5103A(f).

Generally, a claim which has been denied in final rating and 
Board decisions may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim in the instant appeal was received well before 
August 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A July 1991 rating decision denied entitlement to service 
connection for a pulled leg muscle.  Subsequent rating 
decisions of November 1991 and January 1992 continued the 
denial of service connection for a pulled leg muscle.  In 
March 1996, the Board determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a pulled muscle.  Consequently, 
further consideration of whether service connection is 
warranted for residuals of a pulled left leg muscle may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the March 1996 Board 
decision included service medical records for the veteran's 
periods of service in the U.S. Army Reserves and his period 
of active duty; those records are silent for any complaints, 
finding or diagnosis of a muscle disorder affecting the left 
leg.  Personnel records from the Army National Guard 
indicated that the veteran served in the National Guard from 
September 1978 to March 1980, and that he was paid for 15 
days of duty in October and November 1978.

The evidence of record at the time of the March 1996 Board 
decision also included a June 1989 statement by Dr. G. 
Daugherty, who indicated that the veteran underwent left knee 
surgery in 1981 for a torn ligament.  Dr. Daugherty recorded 
the veteran's assertion that he developed bilateral leg 
swelling around 1987 after a long bus ride, and that the leg 
pain had continued since that time.  The veteran also 
reported experiencing swelling of his feet attributed to 
gout, and explained that his knees and ankles occasionally 
swelled.  Dr. Daugherty noted that physical examination of 
the veteran revealed left knee crepitus and right lower 
extremity findings; he diagnosed the veteran with 
inflammatory polyarthritis, most likely a seronegative 
rheumatoid arthritis.

The evidence on file at the time of the March 1996 Board 
decision additionally included the report of a July 1989 
evaluation of the veteran by Dr. J. Finklea, who notes that 
the veteran was undergoing treatment for arthritis affecting 
his feet, ankles and hands, and that the veteran also 
reported experiencing cramps at night in his extremities; 
physical examination of the veteran's extremities did not 
reveal any pertinent abnormalities.

The evidence previously considered also included an April 
1990 statement by Dr. D. Schwartz, in which he noted the 
veteran's history of a left knee arthroscopy in 1981.  Dr. 
Schwartz indicated that the veteran was undergoing treatment 
for joint stiffness, including with respect to his knees and 
ankles.  Physical examination disclosed the absence of any 
left knee abnormalities, and X-ray studies of the left knee 
were interpreted as normal.  Dr. Schwartz's impression was 
rheumatoid arthritis with multiple joint involvement.

The evidence previously of record also included the veteran's 
original January 1991 claim for service connection for a 
pulled leg muscle, on which he reported that he sustained his 
claimed injury in 1961 or 1962.  The previously considered 
evidence additionally included three statements received in 
November 1991 from former service comrades of the veteran.  
G.F. indicated that he remembered the veteran limping during 
a military exercise in 1978 or 1980.  G.W. stated that the 
veteran was injured during one of two camps completed by his 
unit at a military base.  C.S. indicated that the veteran was 
injured at a military base and had limped and complained of 
his injury.

The evidence of record at the time of the March 1996 Board 
decision also included a December 1991 statement by the 
veteran in which he asserted that he was injured while 
attending a period of ADT held at an Air Force base.

The evidence of record at the time of the March 1996 Board 
decision lastly included the transcript of the veteran's 
testimony before a hearing officer in February 1994, at which 
time he testified that he injured his legs while running 
during a training exercise at an Air Force base between 1978 
and 1980.  He indicated that he went on sick call for this 
injury and was told by a physician that he had sustained a 
pulled muscle and should see his private doctor when his 
training concluded.  The veteran testified that he sought 
private treatment immediately after the conclusion of the 
training exercise and was referred to a specialist who 
ultimately performed an operation on his left leg.  He 
explained that he considered the residuals of the pulled left 
leg muscle to include the torn ligament of the left knee 
which was repaired surgically.

Pertinent evidence added to the record since the March 1996 
Board decision includes service medical records for the 
veteran's period of service in the Army National Guard.  The 
added evidence also includes copies of the statements by 
G.F., G.W. and C.S., as well as private medical records for 
October 1980 to January 2004 (including an August 1990 
unsigned statement presumably from a health care provider), 
and records from the Social Security Administration 
(including a January 1998 decision by an administrative law 
judge (ALJ) employed by that agency).  The evidence added to 
the record additionally includes May 1995 and January 1996 
statements by Dr. D. Gubin, VA treatment records for July 
1999 to January 2004, and an October 2002 statement from 
ARPERCEN, as well as January 2004 statements by Drs. Kumar 
and Carpenter.  The evidence added to the record since the 
March 1996 Board decision lastly includes several statements 
by the veteran and the transcripts of his testimony before 
the Board in April 2001 and May 2004, and before a decision 
review officer in January 2004.

The service medical records covering the veteran's period of 
service in the Army National Guard consist only of the report 
of his August 1978 entrance examination; that examination is 
silent for any pertinent abnormalities.  Although the service 
medical records are new, they are not material, as they do 
not provide any information with respect to whether the 
veteran sustained a pulled left leg muscle injury during any 
period of active service, ADT or inactive duty training 
(IDT), or whether he currently has any residuals of a pulled 
left leg muscle.  The Board consequently concludes that the 
service medical records are not, when considered either alone 
or in connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The statements by G.F., G.W. and C.S. are duplicates of 
statements previously considered at the time of the March 
1996 Board decision, and are clearly not new.

The private medical records added to the record include 
duplicates of the June 1989 statement by Dr. Daugherty, of 
the July 1989 statement by Dr. Finklea, and of the April 1990 
statement by Dr. Schwartz; those statements are clearly not 
new.  The remaining private medical records are new, in the 
sense that they were not previously considered, and include 
an October 1980 statement by Dr. J. Armstrong, who indicates 
that the veteran twisted his left knee earlier that month at 
work, and probably had a small tear in the medial cartilage.  
Medical records for October through December 1980 show that 
the veteran was treated for a steadily improving left knee 
condition.  An April 1982 statement by Dr. B. Kumar notes 
that he saw the veteran in November 1978 for complaints of 
coughing, congestion, and fever; while he described the 
clinical findings on physical examination at the time, those 
findings did not include any left lower extremity complaints 
or findings.  Dr. Kumar indicates that he next saw the 
veteran in February 1979 for a follow up visit; he again 
provided clinical findings, but not as to the left lower 
extremity.   

In a May 1982 statement, Dr. Schwartz reviewed the veteran's 
medical history, noting that the veteran sustained a twisting 
injury to the left knee in October 1980 which while 
undergoing some improvement a short time later, by August 
1981 required surgery.  Dr. Schwartz noted that physical 
examination of the veteran disclosed the presence of a left 
patellar scar, but no other abnormalities.  The private 
medical records include March 1988 X-ray studies of the left 
knee which demonstrated mild degenerative changes.  In an 
April 1989 statement, Dr. B. Chun indicated that the veteran 
had suffered from multiple migratory arthritis involving the 
knees over the past two years; he indicated that he first 
treated the veteran in 1984, and that the veteran reported 
the swelling in his knees began in 1988.  A July 1989 entry 
in the private medical records indicates that the veteran 
reported experiencing joint problems beginning in 1986.  In 
an August 1989 statement, Dr. J. Jakes indicates that the 
veteran was experiencing complaints of pain and stiffness in 
his knees and ankles; Dr. Jakes concluded that the veteran 
had rheumatoid arthritis.  The records thereafter document 
complaints of leg cramps without an attributed diagnosis.  
The records also show treatment for rheumatoid arthritis 
affecting the knees.

The above private medical records, while mostly new, are not 
material to the veteran's claim.  The records show that the 
veteran sustained an injury to his left knee at work in 
October 1980, months after he was separated from the Army 
National Guard and almost two years following his final 
period of ADT.  The records also show that he developed leg 
cramps beginning around 1988 which have not been attributed 
to any disorder, or at least not to a pulled muscle disorder.  
In short, none of the private medical records, including the 
physician statements summarized above, document the presence 
of any residual muscle disorder affecting the veteran's legs, 
and the records do not even refer to any of the veteran's 
periods of service.  The records instead document the onset 
of left lower extremity problems in October 1980 following a 
post-service work-related injury to his left knee, and show 
that the veteran eventually began experiencing rheumatoid 
arthritis as well as leg cramps.  As the private medical 
records do not demonstrate the presence of pulled left leg 
muscles in service or the current presence of any residual 
disorder attributable to such a muscle injury, the Board 
concludes that the private medical records, while mostly new, 
are not, when considered either alone or in connection with 
the evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The August 1990 unsigned statement notes that the veteran 
experiences gouty arthritis with hyperuricemia, as well as 
left knee degenerative arthritis.  The statement also 
documents a history of knee complaints in the veteran 
beginning in January 1988.  The August 1990 statement does 
not mention any period of service for the veteran or 
otherwise suggest the presence of a pulled muscle injury in 
service or any residuals of a muscle injury following 
service.  As with the other private medical records, the 
August 1990 statement, while new, is not material, and is 
not, when considered either alone or in connection with the 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

The SSA records and January 1998 decision by the ALJ indicate 
that the veteran is considered disabled by SSA based on 
conditions including degenerative arthritis of the left knee 
and rheumatoid arthritis.  The ALJ further indicates that the 
medical records he reviewed suggested that the veteran 
exhibited symptoms of severe rheumatoid arthritis as early as 
1981, and showed that the veteran twisted his left knee in 
October 1980, requiring surgery for the repair of a torn 
medial meniscus.  Notably, however, the SSA records and ALJ 
decision do not address whether the veteran experienced a 
pulled left leg muscle in service and do not address whether 
the veteran currently has any residuals of a pulled left leg 
muscle.  At most, the SSA records and ALJ decision show that 
following his service in the National Guard he sustained a 
left knee injury and that he eventually developed rheumatoid 
arthritis.  The Board consequently concludes that the SSA 
records and ALJ decision are not, when considered either 
alone or in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

In his May 1995 statement, Dr. Gubin indicates that he 
practiced medicine from 1979 until 1983 but was no longer in 
possession of any records for the veteran.  He indicates that 
he recalled the veteran as presenting the most severe case of 
rheumatoid arthritis he had ever seen, and remembered that 
the arthritis had affected the knees and hands.  He pointed 
out that he would have treated the veteran in 1981 and 1982.  
In his January 1996 statement, Dr. Gubin again indicates that 
he treated the veteran for arthritis affecting his hands and 
knees in 1981 and 1982, although he could not recall the 
specific dates.  While Dr. Gubin's statements are new, in 
that they were not on file at the time of the March 1996 
Board decision, they are not material, as they do not address 
the presence of any pulled muscle injury or residuals 
thereof, and do not even reference the veteran's periods of 
service.  His statements consequently are not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.

The VA treatment records document that the veteran uses 
Vitamin E for the treatment of leg cramps, but are silent for 
any mention of the veteran's periods of service, or for any 
history or current diagnosis of any residuals of pulled left 
leg muscles.  The VA treatment records consequently do not 
address the presence or etiology of any pulled muscle 
residuals, and are not, when considered either alone or in 
connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The October 2002 statement by ARPERCEN indicates that a line 
of duty determination for the veteran could not be located.  
In essence, the statement suggests that the veteran's service 
departments were unaware of any significant injury in service 
requiring a formal determination that the injury was incurred 
or aggravated during a period of service.  The October 2002 
statement is not supportive of, and in fact is arguably 
against, the veteran's claim, and therefore is not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

In his January 2004 statement Dr. Kumar indicates that the 
veteran informed him that he had treated the veteran for a 
right knee injury incurred while serving in the Army National 
Guard; Dr. Kumar also noted that, according to the veteran, 
he diagnosed the veteran at that time with a strained knee.  
Dr. Kumar indicated that he no longer possessed any records 
for the veteran, but that it was possible he may have treated 
the veteran as claimed.  In essence, Dr. Kumar relates that 
he does not recall treating the veteran for any condition and 
does not have any records for the veteran.  More importantly, 
Dr. Kumar does not address any left lower extremity problems 
claimed by the veteran.  His January 2004 statement 
consequently provides no probative evidence concerning any 
residuals of a pulled left leg muscle either in service or at 
any point thereafter, and therefore is not, when considered 
either alone or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

In his January 2004 statement, Dr. Carpenter indicates that 
he first met the veteran in 1995, and that the veteran has 
bilateral knee arthritis.  Dr. Carpenter did not suggest that 
the veteran currently had any residuals of a pulled left leg 
muscle, and did not otherwise mention the veteran's periods 
of service.  His statement therefore is not, when considered 
either alone or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

In his statements and testimony, the veteran indicates that 
he injured his legs in service in 1977 or 1978 at an Air 
Force base during a period of ADT, and for which he attended 
sick call and received pain medication.  He states that his 
injuries were diagnosed as possible pulled muscles, and that 
he was advised to see his private physician when his training 
concluded.  The veteran testified that after his ADT ended he 
sought treatment by Dr. Kumar, who placed him on crutches and 
referred him to Dr. Armstrong, who in turn later performed 
surgery on the left knee.  The veteran testified that he did 
not participate in any further periods of ADT after November 
1978, and that he continued to experience leg cramps.  The 
Board points out that, as there is no indication that the 
veteran is qualified through education, training or 
experience to offer a medical opinion concerning whether he 
pulled a muscle in service, or whether he currently has any 
residual disability from a pulled muscle, the assertions of 
the veteran concerning medical diagnosis or causation do not 
constitute competent medical evidence with which to reopen 
his claim.  See Moray v. Brown,  5 Vet. App. 211, 214 (1993).  
Moreover, while the veteran contends that he was diagnosed 
with a possible pulled left leg muscle in service, his 
account of what his service physician purportedly told him, 
filtered as it is through the sensibilities of a layperson, 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, his 
statements and testimony are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

In short, the additional evidence submitted by the veteran to 
reopen his claim of entitlement to service connection for 
residuals of a pulled left leg muscle is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  None of the competent evidence added to 
the record suggests that the veteran sustained a pulled left 
leg muscle injury during active service or any period of ADT 
or IDT, or that the veteran currently has a disability 
constituting a residual of a pulled left leg muscle injury.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for residuals of a pulled 
left leg muscle is not reopened.  The benefit sought on 
appeal is denied.  38 C.F.R. § 3.156(a).


II.  Right knee disability

Factual background

Service medical records for the veteran's period of active 
duty and for his service in the Army Reserves and the Army 
National Guard are negative for any reference to right knee 
complaints or findings.  Service personnel records suggest 
that the veteran attended a period of ADT from October 1978 
to November 1978.  In an October 2002 statement, ARPERCEN 
indicated that a line of duty determination for the veteran 
is not available.

In an October 1980 statement, Dr. Armstrong indicates that 
the veteran twisted his left knee earlier that month at work, 
and that the veteran probably had a small tear in the medial 
cartilage.  Private medical records for the veteran for 
October 1980 to January 2004 show that he was treated from 
October through December 1980 for a steadily improving left 
knee condition, with no reference to any right knee 
complaints.  Entries for August 1981 through March 1982 show 
that following left knee surgery the veteran experienced only 
occasional soreness in the left knee, with diminished 
sensation in the right upper extremity; no reference to the 
right knee or any rheumatoid arthritis was made.  In an April 
1982 statement Dr. Kumar indicates that he saw the veteran in 
November 1978 for symptoms of coughing, congestion and fever; 
while Dr. Kumar summarized the clinical findings of the 
November 1978 visit, those findings did not include any 
reference to right knee complaints or abnormalities.  Dr. 
Kumar indicated that he next saw the veteran in February 1979 
for a follow up visit; while he again described the pertinent 
clinical findings for that visit, the findings did not 
include any reference to right knee complaints or 
abnormalities.  In a May 1982 statement Dr. Schwartz provided 
findings with respect to the left knee, but no complaints or 
abnormal findings with respect to the right knee were 
recorded, and no mention was made of any history or evidence 
of rheumatoid arthritis.  X-ray studies of the right knee in 
March 1988 were negative for any abnormalities.  

In an April 1989 statement, Dr. Chun indicated that the 
veteran suffered from multiple migratory arthritis involving 
the knees for the past two years, and that he first treated 
the veteran in 1984.  In a June 1989 statement, Dr. Daugherty 
indicates that the veteran underwent left knee surgery in 
1981 and that the veteran reported developing bilateral leg 
swelling in 1987 after a long bus ride, resulting in 
continued bilateral leg pain and swelling since that time.  
Dr. Daugherty's clinical findings included right knee 
effusion and crepitus, and he diagnosed inflammatory 
polyarthritis.  A July 1989 entry in the private medical 
records notes that the veteran reported experiencing joint 
problems beginning in 1986.  In a July 1989 evaluation 
report, Dr. Finklea recorded the veteran's complaints of 
nightly leg cramps; physical examination was silent for any 
pertinent abnormalities.  In an August 1989 statement, Dr. 
Jakes indicates that the veteran complained of pain and 
stiffness affecting his knees and ankles, and reports that he 
aspirated the veteran's right knee with negative results; Dr. 
Jakes nevertheless believed that the veteran had rheumatoid 
arthritis.  In an April 1990 statement, Dr. Schwartz states 
that the veteran was being treated for knee stiffness; while 
no swelling of the knees was evident on examination, Dr. 
Schwartz concluded that the veteran had rheumatoid arthritis 
with multiple joint involvement.  The records show that in 
1990 the veteran was noted to have bilateral knee synovitis 
and stiffness considered likely to represent rheumatoid 
arthritis, and that in 1993 he complained of right leg pain 
diagnosed as sprain.  The records also document treatment 
since 1989 for leg cramps and for rheumatoid arthritis 
affecting the knees.

On file is an unsigned statement dated in August 1990, 
presumably from a health care provider of the veteran, 
documenting the veteran's history of knee complaints 
beginning in January 1988, and noting that the veteran 
sustained a twisting injury to his right knee in July 1990.

On file are three statements, each received in November 1991, 
from service comrades of the veteran.  G.F. indicated that he 
remembered the veteran limping during a military exercise in 
1978 or 1980.  G.W. stated that the veteran was injured 
during one of two camps completed by his unit at a military 
base.  C.S. indicated that the veteran was injured at a 
military base and had limped and complained of his injury.
 
The veteran was afforded a hearing before a hearing officer 
at the RO in February 1994, at which time he testified that 
he injured his legs while running during training exercises 
at an Air Force base at some point between 1978 and 1980; he 
indicated that he was told at sick call that he had a pulled 
muscle and that he should see his private doctor at the 
conclusion of the training exercise.  He testified that he 
sought private medical treatment immediately after the 
training exercise and was referred to a specialist who 
ultimately performed an operation on his left leg.

In a May 1995 statement, Dr. Gubin indicates that he 
practiced medicine from 1979 until 1983, but no longer 
possessed any records for the veteran.  He recalled the 
veteran as the most severe case of rheumatoid arthritis he 
had ever seen, and remembered that the arthritis affected the 
veteran's knees and hands.  He explained that he would have 
treated the veteran in 1981 and 1982.  In a January 1996 
statement, Dr. Gubin again indicated that he had treated the 
veteran for arthritis affecting the hands and knees in 1981 
and 1982.

On file are records from the SSA, including a January 1998 
decision by an ALJ.  The ALJ concluded that the veteran was 
disabled from conditions including rheumatoid arthritis, and 
that medical records he reviewed suggested that the veteran 
had symptoms of severe rheumatoid arthritis as early as 1981.

On file are VA treatment records for July 1999 to January 
2004 documenting treatment for right knee cramps and pain, 
with diagnoses of degenerative joint disease.

In a September 1999 statement the veteran indicated that he 
injured both legs in service, and that he was advised to have 
surgery on his right knee as a result.

At his April 2001 Board hearing, the veteran testified that 
he was participating in a period of ADT at an Air Force base 
in the late 1970s when he injured his left leg.  He indicated 
that he thereafter was placed on crutches by Dr. Kumar, and 
that he did not perform any additional ADT after the 
incident.  He indicated that both legs now tended to swell.

The veteran was afforded a hearing before a decision review 
officer at the RO in January 2004, at which time he testified 
that he injured his right knee during a period of ADT in 
1978.  He indicated that he was treated on sick call and 
diagnosed with pulled muscles, and advised to see a physician 
when his training was completed.  He indicated that he 
thereafter was treated by Dr. Kumar, and has experienced knee 
symptoms since the injury.

In a January 2004 statement, Dr. Kumar explained that the 
veteran advised him that he had treated the veteran for a 
right knee injury following a period of service in the Army 
National Guard, for which, according to the veteran, Dr. 
Kumar diagnosed a strained knee.  Dr. Kumar noted that he no 
longer possessed medical records that would support the 
veteran's assertions, but that it was possible he may have 
treated the veteran as claimed.

In a January 2004 statement, Dr. Carpenter indicates that the 
veteran has bilateral knee arthritis, and that he first 
treated the veteran in 1995.

At his May 2004 hearing, the veteran testified that he 
injured his knees in 1978 while on a period of ADT, and that 
he was told by a service physician that he possibly had 
pulled his muscles.  He testified that he was placed on light 
duty and was treated by Dr. Kumar immediately after his drill 
concluded, but that he continued to experience knee symptoms.

Analysis

Service medical records for the veteran's period of active 
service and for his service in the Army Reserves and Army 
National Guard are entirely negative for any reference to 
right knee injury or disability, and there is no medical 
evidence of any right knee disorder for more than two years 
following his last period of ADT ending in November 1978.  
Although G.F., G.W., and C.S. indicate that the veteran 
injured himself while participating in a period of ADT in 
1978, there is no indication that they are qualified through 
education, training or experience to offer medical opinions.  
Consequently, while they are competent to observe that the 
veteran was limping in service, as laypersons they are not 
competent to attribute any limping to a right knee disorder 
or to diagnose such a disorder, and their statements as to 
medical diagnosis or causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2004).  The Board notes in 
passing that the above persons do not specify which leg was 
injured, and that until recently, the veteran primarily 
contended that it was his left leg which was injured in 
service.

In contrast, the medical records on file show that when the 
veteran was seen by Dr. Kumar in November 1978 (following the 
conclusion of the period of ADT at issue in this case), he 
presented with respiratory complaints, at which time no 
complaints or findings with respect to the right knee were 
recorded.  When the veteran returned in February 1979 for a 
follow up visit, there again was no reference to right knee 
problems.  Although Dr. Kumar in January 2004 indicated that 
it was possible he had treated the veteran as claimed, he 
clearly did not remember the veteran or the veteran's 
history, or have any of the veteran's records to review; his 
assertion that he may have treated the veteran for right knee 
complaints is consequently of no probative value.  The 
remaining private medical records are silent for any right 
knee complaints or findings until years following the 
termination of the veteran's service in the Army National 
Guard in March 1980. 

Although Dr. Gubin has indicated that he remembered treating 
the veteran for rheumatoid arthritis in 1981 and 1982, his 
recollection is clearly not based on his review of any 
medical records for the veteran, as he admits that he no 
longer has any such records.  In addition, the Board points 
out that while he believes he remembers the veteran from 1981 
and 1982 as the worst case of rheumatoid arthritis he had 
ever seen, the Board points out that private medical records 
as late as 1982 are silent for any mention of rheumatoid 
arthritis.  In any event, even if Dr. Gubin's recollection is 
correct, his opinion indicates only that arthritis affecting 
the right knee was present more than two years following the 
conclusion of the veteran's last period of ADT, and he does 
not purport to link any right knee disability to the 
veteran's periods of service.  The same is true of the 
January 1998 ALJ decision.  Setting aside questions of the 
ALJ's competency to opine as to medical diagnosis or 
causation, the ALJ at most indicated that there was evidence 
of rheumatoid arthritis in 1981, more than two years 
following the last period of ADT for the veteran.

While the veteran himself contends that he sustained a right 
knee injury in service, and that his current right knee 
disorder is related to that injury, since there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions, his statements as to 
medical diagnosis or causation do not constitute competent 
medical evidence.  Espiritu, supra.  Moreover, while the 
veteran contends that he was advised by a service physician 
that he had pulled a muscle and should have surgery on his 
right knee, the veteran's account of what his service 
physician purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette, supra.  

In short, contemporaneous medical records on file are silent 
for any suggestion of right knee disability for many years 
following the conclusion of the veteran's last period of ADT 
in November 1978, and none of the other competent evidence 
suggests that any right knee disorder was present any earlier 
than two years following that period of service.  Nor is 
there any competent evidence linking his current right knee 
disorder to service.  The Board acknowledges the assertion of 
the veteran and his representative that the statements of 
G.F., G.W. and C.S. should be accorded enhanced probative 
value in light of missing service medical records.  The Board 
is not persuaded by the record that any of the veteran's 
service medical records are in fact missing.  However, even 
assuming that his service medical records are incomplete, the 
Board finds that the contemporaneous private medical records 
are far more probative of whether the veteran sustained a 
right knee disability in service than the lay statements at 
issue.  

In sum, there is no evidence of any right knee disorder in 
active service, during any period of ADT or during any period 
of IDT, and no competent evidence of any right knee 
disability until years after the conclusion of the veteran's 
final period of ADT, and no competent evidence linking any 
current right knee disability to the veteran's periods of 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim, and concludes that his 
claim is consequently denied.  Since the preponderance of the 
evidence is against the claim, application of the evidentiary 
equipoise rule, which mandates that where the evidence is 
balanced and a reasonable doubt exists as to a material 
issue, the benefit of the doubt shall be given to the 
claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


III.  Diabetes mellitus

Service medical records for the veteran's period of active 
duty and for his service in the Army Reserves and Army 
National Guard are silent for any reference to diabetes 
mellitus.

Private medical records on file for October 1980 to January 
2004 show that blood chemistry testing in October 1987 
demonstrated the presence of 1+ glucose, and that similar 
testing in October 1988 demonstrated the presence of elevated 
fasting glucose levels.  In an April 1989 statement, Dr. Chun 
indicates he first treated the veteran in 1986, and that the 
veteran currently had diabetes.  The records show that he was 
evaluated by Dr. Daugherty in May 1989, at which time he 
reported experiencing frequent trouble with "sugar", but 
denied any treatment for diabetes, and denied undertaking any 
diet management or experiencing symptoms of polyuria, 
polydipsia or polyphagia.  Dr. Daugherty diagnosed the 
veteran with, inter alia, questionable history of diabetes 
mellitus.  In an April 1990 statement, Dr. Schwartz noted the 
veteran's assertion that his blood sugar was occasionally 
elevated.  In June 1991 the veteran denied any history of 
diabetes, but his glucose levels on blood chemistry testing 
were slightly elevated and urinalysis showed that his sugar 
was 2+.  Records for 1992 show that he was placed on 
medication to control his glucose levels, and the records 
show that he thereafter was treated for diagnosed Type II 
diabetes mellitus.  

Of record is an August 1990 unsigned statement, presumably 
from a health care provider of the veteran, indicating that 
the veteran had diabetes mellitus.

On file are SSA records, including a January 1998 decision by 
an ALJ.  The ALJ concluded that the veteran was disabled from 
conditions including diabetes mellitus.

On file are VA treatment records for July 1999 to January 
2004 which document treatment for diabetes mellitus.

In several statements on file the veteran contends that he 
never served in Vietnam, but that he underwent the same 
training exercises as those soldiers who eventually did serve 
in Vietnam; he indicates that the training included entering 
gas chambers.

At his May 2004 hearing the veteran testified that he never 
served in Vietnam, but that he was placed on active duty 
during the Berlin crisis, and underwent the same training and 
ate the same food as those soldiers who did eventually serve 
in Vietnam.  The veteran testified that he may have been 
exposed to mustard gas while participating in gas chamber 
testing, but that he did not remember the use of Agent Orange 
in the chamber.  The veteran testified that he was diagnosed 
with diabetes around 1996.



Analysis

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2004).
 
Pursuant to 38 C.F.R. § 3.316(a), full-body exposure to 
certain vesicant agents in service, together with the 
subsequent development of certain conditions, is sufficient 
to establish service connection for that condition.  The 
referenced conditions are: chronic conjunctivitis; keratitis; 
corneal opacities; scar formation; certain cancers 
(nasopharyngeal, laryngeal lung (except mesothelioma), or 
squamous cell carcinoma of the skin); chronic laryngitis; 
bronchitis; emphysema; asthma; chronic obstructive pulmonary 
disease; or acute nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316(a) (2004).

The veteran's diabetes mellitus is not a disease that is 
subject to presumptive service connection on the basis of 
exposure to mustard gas.  38 C.F.R. § 3.316(a).  Entitlement 
to presumptive service connection for diabetes mellitus on 
the basis of exposure to mustard gas is therefore not 
warranted.

With respect to exposure to herbicides, the veteran admits 
that he never served in Vietnam, and there is no indication 
that he served in the waters offshore of Vietnam.  While he 
contends that he underwent some type of training in a gas 
chamber, he testified that he does not remember the training 
involving exposure to Agent Orange.  The Board notes that his 
service medical and personnel records are silent for any 
reference to exposure to any herbicide, and points out that 
it is highly unlikely that gas chamber testing of soldiers 
would involve exposure to an herbicide.  The Board 
consequently finds that the veteran was not exposed during 
any period of service to Agent Orange, or to any other 
herbicide in service.  See 38 C.F.R. § 3.307(a)(6)(i) (2004).  
The Board also finds that undergoing the same training and 
eating the same food as those soldiers who thereafter went to 
Vietnam does not entitle the veteran to the presumption of 
service connection for Type II diabetes enjoyed by those 
veterans who served in Vietnam and are presumed exposed to 
herbicides from that service.  Entitlement to presumptive 
service connection for diabetes mellitus on an herbicides 
basis is therefore also not warranted.

Service medical records for the veteran's active service and 
service in the Army Reserves and Army National Guard are 
silent for any reference to diabetes mellitus, and there is 
no post-service evidence of diabetes mellitus until years 
following the veteran's discharge from his period of service 
in the Army National Guard, and no medical evidence linking 
his diabetes to his periods of service, including to any 
claimed exposure to mustard gas.  In the instant case, the 
only evidence suggesting that the veteran's diabetes is 
related to his periods of service consist of the statements 
of the veteran himself.  As noted previously, however, as 
there is no indication that he is qualified through 
education, training or experience to offer medical opinions, 
his opinions concerning medical causation do not constitute 
competent medical evidence.  See Espiritu, supra; 38 C.F.R. 
§ 3.159(a)(1).

In short, there is no competent evidence linking the 
veteran's current diabetes mellitus to service, and he has 
not been shown to have been exposed to herbicides (or mustard 
gas, for that matter) while in service.  The Board finds that 
the preponderance of the evidence is against the claim, and 
his claim is therefore denied.  Since the preponderance of 
the evidence is against the claim, application of the 
evidentiary equipoise rule is not required in this case.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a pulled left leg muscle, the benefit sought on appeal is 
denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



			
            ANDREW J. MULLEN	LAWRENCE M. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



